DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Previous Office Action
The Final rejection mailed on August 19, 2022 has been withdrawn.  This action replaces the previously filed action in its entirety. 

Summary
Receipt of Applicant’s remarks and amended claims filed on June 13, 2022 is acknowledged. Claims 1-11, 13-16, and 19-21 are pending in this application. Claims 3, 11, and 13 have been amended. Claim 21 is new.  All pending claims are under examination in this application. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 112
The rejection of claims 1-16 and 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in view of Applicant’s arguments regarding the specification defining the term “substantially free of” on page 20.
Claim Rejections - 35 USC § 103
The rejection of claims 1-7, 9-14, 16, and 18 under 35 U.S.C. 103 as being unpatentable over Marshall et al. (US 2015/0101627) in view of Hubinette et al. (US 2012/0128734) and further in view of Hassler et al. (WO 2018/197454) has been withdrawn in view of Applicants arguments regarding the specification defining the term “substantially free of” on page 20. Claim 1 recites “substantially free of nicotine”. It is noted that Marshall discloses the pastille comprises  about 0.1 and about 40 weight percent on a dry weight basis tobacco. It is noted that tobacco typically comprises between 3 and 4% nicotine, as evidenced by McCoy (US 2,162,738). Therefore, at a minimum, Marshall would comprise 0.003 to 0.004% nicotine, which is 3-4 times the percentages recited in the instant claims.  
The rejection of claims 1-7, 9, 11, 16, and 20 under 35 U.S.C. 103 as being unpatentable over Hassler et al. (WO 2018/197454) in view of Marshall et al. (US 2015/0101627) has been withdrawn in view of Applicants arguments regarding the specification defining the term “substantially free of” on page 20. Claim 1 recites “substantially free of nicotine”. It is noted that Hassler discloses the pastille comprises  about 0.5 and about 15%  weight percent of a nicotine source. It is noted that tobacco typically comprises between 3 and 4% nicotine, as evidenced by McCoy (US 2,162,738). Therefore, at a minimum, Hassler would comprise about 0.01% % nicotine, which is about 10 times the percentages recited in the instant claims.  
The rejection of claims 1-9, 11, 16, and 20 under 35 U.S.C. 103 as being unpatentable over Hassler et al. (WO 2018/197454) in view of Marshall et al. (US 2015/0101627) and further in view of Clayton (US 2010/0126520) has been withdrawn in view of Applicants arguments regarding the specification defining the term “substantially free of” on page 20.
The rejection of claims 1-7 and 9-15 under 35 U.S.C. 103 as being unpatentable over Marshall et al. (US 2015/0101627) in view of Hubinette et al. (US 2012/0128734) and further in view of Hassler et al. (WO 2018/197454) and Keller et al. (US 2021/0068446) has been withdrawn in view of Applicants arguments regarding the specification defining the term “substantially free of” on page 20. 

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-11, 13-16, and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gessesse et al. (WO 2021/086367).  
Gessesse discloses a product configured for oral use. The product includes a mixture of a filler, a sugar alcohol, a salt, an alginate, a sweetener, at least one flavoring agent, or at least one active ingredient, or both, a natural gum and water (abstract).   
The filler can be present in the amount of at least 40% by weight (Embodiment 16). 
The active ingredient can be a botanical, stimulant, amino acid, vitamin, or cannabinoid (Embodiment 21). 
The moisture content of at least about 40% by weight (Embodiment 16).
Although some embodiments comprise nicotine sources, others do not (Embodiment 20). 
Gessesse et al. teach a composition comprising a filler in an amount of at least 40% by weight, based on the total weight of the composition; an active ingredient that can be a botanical, stimulant, amino acid, vitamin or cannabinoid; a salt; a sweetener; and wherein the moisture content is at least about 40% by weight of the composition (p. 4-5 ‘Embodiment 16’; p. 5, ‘Embodiment 21; claims 15 and 20).
Regarding claim 2, the filler can be Avicel (page 8), which is microcrystalline cellulose. 
Regarding claim 3, the filler can additionally comprise a cellulose derivative, for example hydroxypropyl cellulose, methylcellulose, hydroxypropylmethyl cellulose, hydroxyethyl cellulose, and carboxymethyl cellulose (page 9). 
Regarding claim 4,  the salt can be sodium chloride, potassium chloride, and ammonium chloride (page 12). 
Regarding claims 9-10, as noted above, the active ingredient can be a botanical, including ginseng (page 14). 
Regarding claims 11 and 13-15, the active agent can include caffeine, theanine, B6, B12, and taurine (page 14). 
Regarding claim 16, as noted above, the composition does not require nicotine. 
Regarding claim 19, the active agent can be a bleached tobacco (Embodiment 1). 
Regarding claim 20, the oral product is encased in a pouch (Embodiments). 
Regarding claim 21, as noted above, the filler can be microcrystalline cellulose and 1-5% of a cellulose derivative. 
Gessesse, therefore, anticipated the rejected claims. 
          
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-11, 13-16, and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-5, 14, and 18 of copending Application No. 16/707,057. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of '057 comprises  an oral product configured for oral use in the form of a pouched composition enclosed in a pouch, the pouched composition comprising a filler, an active ingredient, and a salt. Co-pending claim 4 recites that the pouched composition has a water content of at least about 40% by weight based on the total weight of the pouched composition. A Markush group of limitations for the active ingredient, including botanicals, stimulants, amino acids, vitamins, cannabinoids, and nutraceuticals. Additionally, the pouched composition further comprises one or more sweeteners. 
Nicotine is not among the components recited as being present in the composition encompassed by co-pending claim 1. Further, co-pending claim 14 depends from co-pending claim 1 and recites that the pouched composition is substantially free of a tobacco material. While claim 1 does not recite the amount of the filler that is present in the composition. However, the specification (p. 13, lines 29-30) states, "The amount of the filler material can vary, but is typically up to about 75 percent of the mixture by weight, based on the total weight of the mixture." Therefore, the range of the filler present in the composition of copending claim 1 overlaps with the range cited in instant claim 1. One of ordinary skill in the art would have been motivated determine the workable or optimum range for the filler in the composition of the claimed product. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11, 13-16 and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-58 of copending Application No. 17/183,580. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a species of the copending claims. The recitation of about 30 to about 40% moisture content in claim 34 meets the limitation of “at least about 40%” recited in the instant claims. Applicants attention is directed to MPEP 2144.05 which discloses  a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Due to the new grounds of rejection presented in this office action, this action is made Non-Final. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615